DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 08/05/2022 in response to office action mailed on 06/08/2022. Claims 1-4, 6-14, and 16-20 are pending in the application. As such, Claims 1-4, 6-14, and 16-20 have been reconsidered and examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

In view of Applicant’s amendments to claims 1, 2, 4, 6, 11-14, and 16-19, the previous rejections of claims 1-4, 6-14, and 16-20 are respectively reconsidered and hereinafter addressed as follows. Applicant’s Remarks and amendment filed 08/05/2022 are respectively reconsidered and found persuasive. 

Allowable Subject Matter
The following is an Examiner’s Statement for Reasons for Allowance:
	Claims 1-4, 6-14, and 16-20 are found allowable over the prior art of record for at least the following rationale. 
	Claims 1-4, 6-14, and 16-20 stand rejected under 35 U.S.C. §102(a)(1) as being anticipated by US Patent Application Publication Number 2017/0358296 to Segalis, et al., (hereinafter “Segalis”). Applicant has amended independent claims 1, 11, and 16 to recite:
	A method for a cognitive dialoguing avatar, the method comprising: 

training a user personalized cognitive dialogue avatar with personal information of a user, the personal information of the user comprises a user name, a user address, a user account number, a user goal and a target entity; 
initiating communication by the user personalized cognitive dialogue avatar, with the target entity, dependent upon the user personalized training of the user personalized cognitive dialogue avatar and the user goal; 
determining by the user personalized cognitive dialogue avatar, an automated voice prompt system of the target entity is responding to the initiated communication, wherein the automated voice prompt system of the target entity is directly communicating with the user personalized cognitive dialogue avatar; 
evaluating cognitively by the user personalized cognitive dialogue avatar, a question from the automated voice prompt system of the target entity; 
determining cognitively by the user personalized cognitive dialogue avatar, an answer to the question from the automated voice prompt system of the target entity , dependent upon the user personalized training of the user personalized cognitive dialogue avatar and the user goal; 
communicating by the user personalized cognitive dialogue avatar, the determined answer to the automated voice prompt system of the target entity; 
determining by the user personalized cognitive dialogue avatar, that a live person of the target entity is responding to the initiated communication; - 2/19 -Docket No.: SVL920170062US1 Application No.: 15/935,103 
notifying by the user personalized cognitive dialogue avatar, that the live person of the target entity is responding to the initiated communication, dependent upon the determination that a live person at the target entity is responding to the initiated communication; 
requesting by the user personalized cognitive dialogue avatar, the user to communicate directly with the live person of the target entity, dependent upon the notification that the live person of the target entity is responding to the initiated communication; 
directing by the user personalized cognitive dialogue avatar, the user to take over the initiated communication based on a positive user response to the request that the user communicate directly with the live person of the target entity; 
evaluating cognitively by the user personalized cognitive dialogue avatar, a question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; 
determining cognitively by the user personalized cognitive dialogue avatar, an answer to the question from the live person of the target , dependent upon the user personalized training of the user personalized cognitive dialogue avatar and the user goal, based on a negative user response to the request that the user communicate directly with the live person of the target entity; 
communicating by the user personalized cognitive dialogue avatar, the determined answer to the question from the live person of the target entity based on a negative user response to the request that the user communicate directly with the live person of the target entity; 
collecting by the user personalized cognitive dialogue avatar, additional information from the user and from the target entity during the initiated communication; 
training the user personalized cognitive dialogue avatar based on the collected additional information; 
and storing the collected additional information in the user information.

Independent claims 1, 11, and 16 require “...training a user personalized cognitive dialogue avatar with personal information of a user, the personal information of the user comprises a user name, a user address, a user account number, a user goal and a target entity, initiating communication by the user personalized cognitive dialogue avatar, with the target entity, dependent upon the user personalized training of the user personalized cognitive dialogue avatar and the user goal....”
Segalis teaches or suggests communication between a user and a bot. Applicant’s claim 1 requires first training a user personalized cognitive dialogue avatar with personal information of a user, and then the avatar making phone calls to help the user achieve a user goal. Segalis does not require training a user personalized cognitive dialogue avatar, and then the avatar working to achieve user goal. As seen in Paragraph 71 of Segalis, “The speech-to-text module 126 converts the audio data parsed by the speech endpoint detector 120 into text that can be analyzed for intent that is used to select the bot's next response. The output of the speech-to-text module 126 is an ordered list of speech options, and in some cases, a confidence for the best option is provided. The speech recognition process includes two major components: the acoustic module and the language module. For the acoustic module, the system can use a model trained from recordings of people talking directly to their phone. A neural network may be used by the model, and in some examples, the first layer of the neural network may be re-trained to account for the vocoders present in a phone call. A vocoder is a voice codec that produces sounds from an analysis of speech input. The neural network may also be re-trained to account for background noise which differs between calls to businesses and personal phone calls. The language module may be built using a system that biases the language module based on past experience of the system. In some examples, the bias may be configured automatically. In some examples, this bias is configured manually. In some examples, the language-bias configuration changes between verticals.” The training model disclosed is one that learns through general training with multiple different sources, but is not trained by using the specific user.  
Notwithstanding, said aforementioned teachings in Segalis are respectfully reconsidered and found to fail to teach or fairly suggest the presented limitations in independent claims 1, 11, and 16. As specifically amended and recited. 
Similarly, dependent claims 2-4, 6-10, 12-14, and 17-20 further limit allowable independent claims 1, 11, and 16 correspondingly, and thus they are also found allowable of prior art by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should e clearly labeled “Comments on Statement for Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stewart et al. (US 9576571 B2), Gruber et al. (US 20120016678 A1), Beal et al. (US 9721570 B1), and NPL - S. J. du Preez, M. Lall and S. Sinha, "An intelligent web-based voice chat bot," IEEE EUROCON 2009, 2009, pp. 386-391, doi: 10.1109/EURCON.2009.5167660. (Year: 2009).
Stewart et al. (US 9576571 B2) teaches “recognizing user personality in accordance with a speech recognition system” (STEWART — Abstract).
Gruber et al. (US 20120016678 A1) teaches “an intelligent automated assistant system [that] engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions” (GRUBER — Abstract).
Beal et al. (US 9721570 B1) teaches “a speech recognition platform configured to receive an audio signal that includes speech from a user and perform automatic speech recognition (ASR) on the audio signal to identify ASR results” (BEAL — Abstract).
S. J. du Preez, M. Lall and S. Sinha, "An intelligent web-based voice chat bot," IEEE EUROCON 2009, 2009, pp. 386-391, doi: 10.1109/EURCON.2009.5167660. (Year: 2009) teaches “the design and development of an intelligent voice recognition chat bot” (PREFZ— Abstract).
Please, see PTO-892 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTHEJ KUNAMNENI/               Examiner, Art Unit 2656                                                                                                                                                                                         
/EDGAR X GUERRA-ERAZO/               Primary Examiner, Art Unit 2656